Case 9:21-mj-00010-KLD Document 8 Filed 01/21/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of Montana

 

 

United States of America )
Vv. ) Case No. MJ-21-10-M-KLD
Henry Phillip Muntzer )
) Charging District: District of Columbia
Defendant ) Charging District’s Case No. 1:21-mj-00043

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so, Otherwise, the time and place to appear in that court are:

 

 

Place: U.S. District Court for the District of Columbia Courtroom No,: Judge Harvey (Def. by zoom)
333 Constitution Avenue, NW
Washington, D.C. 20001 Date and Time: 1/28/2021 1:00 pm

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

  

Date: 01/21/2021 _

ize 's signature

Kathleen L. DeSoto, U.S. Magistrate Judge

Printed name and title

 
